DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,051,493 Bower et al in view of US 10,056,444 Cho et al.
Regarding claim 1, Bower teaches a display device (column 1, lines 7-12) having a display area 100 and comprising a bending area 136 (column 6, lines 45-51), the display device comprising:
a substrate 160;
a third organic insulating layer disposed on the substrate (see modified and annotated figure 3 below);
an inorganic insulating layer disposed between the third organic insulating layer and the substrate and including an inorganic insulating opening which exposes the substrate (see modified and annotated figure 3 below), 
a first organic insulating layer at least partially filling the inorganic insulating opening and contacting the substrate (see modified and annotated figure 3 below), and 
150 (column 7, lines 57-61, when the second material is omitted such that an air gap is present between the sections of first OCA 170) disposed in the bending area (see modified and annotated figure 3 below), the trench structure comprising an uncovered open top (before the subsequent substrate has been laminated to the product, column 8, lines 44-45), sidewalls formed by the third organic insulating layer and a bottom surface located in the bending area,
wherein the bending area is disposed on a side of the display area (see modified and annotated figure 3 below), 
a dam area between the bending area and the display area (where the dam area is the end points of the bending area, see modified and annotated figure 3 below),
wherein a dam portion including the third organic insulating layer is disposed in the dam area (see modified and annotated figure 3 below, where the third organic insulating layer is present at the dam area as well as the remainder of the product), and 
wherein the inorganic insulating opening overlaps with the trench structure (see modified and annotated figure 3 below). Please note that the end portions of the first organic insulating layer and the inorganic insulating layer are the “dam area” and satisfy “dam portion” because these portions function as dams in restricting flow of fluids across the dam. 
Bower does not explicitly teach that the width of the inorganic insulating opening is greater than a width of the trench structure. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 
Bower does not teach a non-display area. Cho teaches a flexible display device including a display area DIS and a non-display area BA disposed in a vicinity of the display area (column 4, lines 55-63 and figure 2, where the display area is not present in the bending area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-display area of Cho in the product of Bower because including a non-display area allows the user to hide the stressed regions of the product where the display quality may suffer. 
Therefore, Bower in view of Cho teaches that the trench structure is disposed in the non-display area, and the non-display area includes a dam area. In other words, the bending area and the dam area together make up the non-display area. 
Examiner has included the following illustration as a product disclosed by Bower in view of Cho, where Bower teaches duplication of layers (column 6, lines 56-63) and the use of air gaps (column 7, lines 57-61). This modified and annotated version of figure 3 will apply throughout the entire rejection. 

    PNG
    media_image1.png
    371
    740
    media_image1.png
    Greyscale


Regarding claim 3, Bower teaches that the sidewalls of the trench structure comprise a first sidewall disposed on a first side of the trench structure and a second sidewall disposed on a second side of the trench structure (see modified and annotated figure 3 above).
Regarding claim 6, Bower teaches that the first and second sidewalls are located in the bending area (see modified and annotated figure 3 above).
Regarding claim 7, Bower teaches a second organic insulating layer disposed between the third organic insulating layer and the substrate (see modified and annotated figure 3 above, where Bower teaches duplication of layers as necessary, column 6, lines 56-63).
Regarding claim 8, Bower teaches that the bottom surface of the trench structure is formed by the second organic insulating layer (see modified and annotated figure 3 above).
Regarding claim 12, Bower teaches that the display device comprises a first side extending along a first direction and a second side extending along a second direction intersecting the first direction, and
wherein the bending area is located in the first direction with respect to the display area (figure 2A, where the first direction is the vertical direction, and the second direction is the horizontal direction).
280 is an air gap, the air gap extends the entire length of the bending area).
Regarding claim 14, Bower teaches that the trench structure comprises a plurality of sub-trench structures isolated from one another in the second direction (figure 5, where at a line in the second direction, adjacent to and parallel to the folding axis, for example, there exists a trench structure 280 followed by adhesive material 290, followed by another trench structure 280 from right to left on the page).
Regarding claim 17, Bower teaches that the first organic insulating layer completely fills the inorganic insulating opening and is disposed between the substrate and the third organic insulating layer (see modified and annotated figure 3 above).
Regarding claim 18, Bower teaches that the trench structure completely overlaps with the inorganic insulating opening (see modified and annotated figure 3 above).

Response to Arguments
Applicant's arguments filed December 26, 2021, have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to modify Bower in view of Cho because Bower has already accounted for the stressed regions. However, Bower has improved the stress of the product, not necessarily eliminating it. Cho includes a means to cover any visibly stressed areas. Applicant argues that the modification would render Bower unsuitable for its intended purpose. However, Applicant does not explain why Bower could not have a folding display when modified by Cho. 

Applicant argues that Examiner arbitrarily delineates the dam areas where there is no structural change. However, as discussed above, the dam areas are the end points of the bending area, where the third organic insulating layer and the inorganic insulating layer serve to limit the flow of material, satisfying “dam area.” These portions are not arbitrarily chosen. The presence of material acts as a dam.
Applicant argues that Examiner’s delineation of the bending area has not been taught by Bower. However, Bower shows in figure 2 where the bending area lies. The guidance provided by figure 2, extrapolated to figure 3, illustrates a reasonable region that would be the bending area as discussed above. 
Applicant argues that while Bower may duplicate layers, Bower does not teach the use of four separate materials. However, Bower discusses that there are many options for the OCA materials, and further states that they may be chosen and cured based on the desired moduli. Therefore, it would be reasonable to use more than two OCA materials when different moduli and different stress properties are desired. 
Applicant argues that the trench must have an open top. As discussed above, before the subsequent third substrate has been added to the product, the trench would have an open top. This is discussed in the method explanation in column 8. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781